Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 02/22/21.
Claims 1-25 are pending.  Claims 1-11 have been cancelled. Claims 12-25 are new. 


Response to Amendment
The reply filed on 2/22/21 is not fully responsive to the prior Office Action because newly submitted claims 12-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

I. Claims 12-25, directed to generating models for defining at least distribution of battery capacity, class G05B 13/04 (e.g. involving the use of models or simulators)
II. Previously presents claims 1-11, directed to energy allocation, class G05B 15/02 (e.g. electric)

    The inventions are distinct, each from the other because of the following reasons: Inventions I -II are related as subcombinations usable together. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, claims 1-11 do not require the model details as claimed and each group has a separate utility because generating multiple models for determining forward availability of a battery optimizes planning  whereas utilizing a driver provides a benefit of communicating with newly connected energy storage systems. 
3. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
 (d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Reference claims sets:
2/22/21 (see model generation, emphasis added)
12.    (New) A method for remotely operating a distributed energy asset that is configured to perform a plurality of energy applications, said method comprising:
(a)    generating an application performance model for each of said plurality of energy applications performed by said energy asset;
(b)    generating a health model for said energy asset;
(c)    generating a revenue generation model for said energy asset;
(d)    generating an energy asset model for said energy asset based on said application performance models, said health model, and said revenue generation model; and
(e)    based on said energy asset model, generating an initial forward availability profile for said energy asset, wherein said initial forward availability profile defines at least a distribution of battery capacity among said plurality of energy applications performed by said energy asset that co-optimizes performance of said plurality of energy applications.

5/31/19
1.    A system for managing and/or monitoring an energy storage system, comprising:
a plurality of drivers, wherein each driver among said plurality of drivers is programmed to enable communication with an energy storage system upon execution by a computer processor;

a set of libraries, wherein each library among said set of libraries, upon execution by a computer processor, implements energy-related data transformations and/or energy-related data calculations using input from said energy storage system, wherein said input is provided with the aid of a given driver among said plurality of drivers that is selected for said energy storage system; and a plurality of applications,
 wherein each application among said plurality of applications is selectable by an operator of said system to perform an energy-related function using input from said energy storage system that is provided with the aid of said given driver.




Accordingly,  the amendment filed on 02/22/21 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a)  ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).

                                                                                                                                                                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117